Exhibit 10.7

 

 

August 2, 2016

 

VIA EMAIL

 

 

Mr. Donald Brown

 

 

Dear Donald,

 

I am pleased to confirm our verbal offer of employment to you with McEwen Mining
Inc. (the "Company") as a Senior Vice President, Projects, effective August 29,
2016. 

 

Kindly note that this offer is conditional upon (i) completion of satisfactory
references that include past employment and education records; and (ii) you
executing and returning a signed copy of this letter and signed/initialed copies
of the attached Schedules "A", B" and "C" (the "Agreement") to me on or before
August 24, 2016.  

 

Please ensure you retain a copy of the Agreement for your records.

 

Donald, we look forward to welcoming you to the Company team and wish you a
successful and rewarding career with us.

 

 

Sincerely,

MCEWEN MINING INC.

 

 

/s/ Colin Sutherland

Colin Sutherland

President

 

 

I, Donald Brown, acknowledge that I have read, understood and accept this offer
and the terms and conditions contained in the attached Schedules (which form the
Agreement as defined above) and agree to be bound by the terms and conditions of
employment as outlined therein, including those that limit my entitlements, if
any, upon the end of my employment with the Company.

 

 

 

 

/s/.  Donald Brown

 

8th August 2016

Signature

 

Date

 

 

 

EMPLOYEE INITIALS  /s/. Donald Brown

 





--------------------------------------------------------------------------------

 



SCHEDULE "A"

 

MCEWEN MINING INC.

Terms and Conditions of Employment

 

The following outlines the terms and conditions of employment with McEwen Mining
Inc. (the "Company").

 

Title

Senior Vice President, Projects

Initial Reporting Relationship

Colin Sutherland,  President, or designate

Effective Date

August 29, 2016,  or as otherwise agreed to by the parties in writing.

Location

Toronto, Canada

Status

Full time

Responsibilities

Your job responsibilities include an overall responsibility for the
Corporation's full life cycle of existing development stage and expansionary
projects of McEwen Mining’s mining operations. A copy of your position
description and annual objectives are described further in the attached Schedule
“B.” 

 

While employed by the Company, you agree to work on a full-time basis
exclusively for the Company and agree that you shall not, while you are employed
by the Company, be employed or engaged in any capacity, in promoting,
undertaking or carrying on any other business that competes with the Company or
interferes or could reasonably interfere with your duties to the Company without
our prior written permission. It shall be considered a conflict of interest
contrary to the Code of Business Conduct, or otherwise, if you are found in
violation of this provision.  It is your sole responsibility to raise any
conflicts or potential conflicts to the attention of the President for
direction.

Base Salary

USD$240,000 per annum paid on a semi-monthly basis, less required deductions,
through direct deposit. 

Relocation Assistance

Up to USD$20,000 for applicable relocation costs,  reimbursable against receipts
and repayable to the Company if your departure occurs within 2 years of the
Effective Date. 

Stock Options

You shall receive an initial grant of 200,000 Stock Options vesting as to one
third on each of the first, second and third anniversaries of the Effective
Date and in accordance with the terms of the Company's Equity Incentive Plan and
Grant Agreement to be issued and priced based on the closing price on the
Effective Date.

 

You shall also be entitled to participate in such other equity plans as are
determined in the sole discretion of the Board of Directors of the Company and
any applicable plan terms.  The Board shall establish the applicable annual
funding targets for any awards. Awards will be granted on an annual basis.

Bonus

You shall be eligible to participate in the Company's Bonus Plan under the terms
of that plan, the details of which are set out further below under "Approved
Bonus Schedule and Approved KPIs" in the attached Schedule "B" and applicable
plan documents.  Please note that subject to the Employment Standards Act, 2000
(the "ESA"), you must be actively employed at the time of pay out to receive
such bonus.  For clarity, active employment excludes any periods of notice of
termination.

 



EMPLOYEE INITIALS /s/. Donald Brown

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

Vacation

You will be entitled to 25 days of vacation annually accrued on a monthly basis
to be taken at a time as determined or agreeable to the Company having due
regard to its operations.  Subject to the minimum requirements under Ontario's
Employment Standards Act, 2000 (the "ESA"), any unused vacation at the end of
the calendar year shall be forfeited and forever lost without further payment by
the Company.

Benefits

You shall be entitled to participate in all benefit plans of Company as may be
made available to employees of Company from time to time for which you are
eligible in accordance with applicable plans and/or insurance contracts.  You
will receive complete details of all benefits plans as part of your orientation.

Travel

As per the requirements of your position, you will be based out of Toronto,
Ontario and expected to travel to Argentina, Mexico and Nevada on a frequent
basis, as the operations of the business reasonably demand.  You agree that
risks associated with such travel have been described to you as part of the
hiring process and that you voluntarily assume those risks.  The Company will
continue to provide you with ongoing and reasonable information as it relates to
such risks.

Policies and Standards

The Company has established a variety of policies and standards, which shall
form part of your employment terms with the Company, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and the
Expense Reimbursement Policy. You agree to be bound by these policies and
standards, as amended or otherwise introduced from time to time at the sole
discretion of the Company.

Non Solicitation

You shall not, while employed by the Company and for 18 months following the
termination of your employment with the Company for any reason, directly or
indirectly, on your behalf or on behalf or in connection with another person or
entity, (a) recruit, attempt to recruit or directly or indirectly participate in
the recruitment of, any Company employee or contractor; or (b) offer employment
or engagement or otherwise entice away from employment or engagement with the
Company any individual who is employed or engaged by the Company.

 

You agree that irreparable harm will be suffered by the Company in the event of
your breach or threatened breach of your obligations under this Agreement, and
that the Company will be entitled to seek, in addition to any other rights and
remedies that it may have at law or equity, a temporary or permanent injunction
restraining you from engaging in or continuing any such breach hereof. Any
claims asserted by you against the Company shall not constitute a defence in any
injunction action, application or motion brought against you by the Company.

No Obligations to Third Parties

You hereby represent and warrant to the Company that you are not party to any
written or oral agreement with any third party that would restrict your ability
to enter into this Agreement or Schedule "C" (the Confidentiality and
Intellectual Property Information Agreement) or to perform your obligations
hereunder and that you will not, by joining Company, breach any non-disclosure,
intellectual property rights, non-competition, non-solicitation or other
covenant in favour of any third party.

Changes to Duties and/or Compensation

If your duties or compensation should change during the course of your
employment with the Company, the validity of this Agreement, including the
section regarding "Termination by You With Notice", "Termination by the Company
Without Notice" and "Termination by the Company With Notice" will not be
affected.



--------------------------------------------------------------------------------

 



Termination by You With Notice

You may terminate your employment under this Agreement by providing the Company
with 30 days' advance written notice.  Subject to any requirements under the
ESA, the Company may waive such further notice, or change your assignment, or
place of work during such notice of termination, and it shall not constitute a
constructive dismissal.

Termination by the Company Without Notice

The Company may terminate your employment without notice for any of the
following reasons, or as specified under the ESA or "Cause" under common law,
including: (a) your continued failure to substantially perform your duties as
described in Schedule "B", or otherwise required by the Company; (b) your
willful engagement in misconduct which is injurious to the Company, other than
business decisions made in good faith; (c) the willful violation by you of the
provisions of this Agreement or any material policy, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and Expense
Reimbursement Policy; (d) dishonesty; (e) you being found guilty of an offence
under criminal or quasi criminal legislation that has a reasonably drawn nexus
to the workplace which in the Company's sole determination caused or could cause
damage to its reputation; or (f) engaging in a conflict of interest as described
above.  In the event of a termination under this section, the Company shall pay
you any unpaid wages earned to the date of termination and any accrued and
unpaid vacation pay earned by you during the same calendar year.  Except for as
may be required under the ESA, the Company shall have no further obligations to
you.

EMPLOYEE INITIALS /s/. Donald Brown

 

--------------------------------------------------------------------------------

 



Change of Control

If a Change of Control occurs (as defined below), and within 6 months following
the date of the Change of Control,  you give notice to the Company to terminate
your employment, the Company shall pay the Agreed Severance Sum (as defined
below) to you within one month of the date of termination.

If a Change of Control occurs and, within 6 months following the date on which
the Change of Control takes effect, the Company gives notice to terminate, or
terminates your employment, the Company shall pay the Agreed Severance Sum to
you within one month of the date of termination.

The Agreed Severance Sum shall be an amount equal to one time the gross salary
and cash bonus you received in the 12 month period preceding the date of
termination.

"Change of Control" means:

 

(1) any change in the direct or indirect ownership of, or control or direction
over, voting securities of the Company, as a result of which, a person, or a
group of persons, acting jointly or in concert within the meaning of the
Securities Act (Ontario) is in a position to exercise effective control over the
Company; or

 

(2) any change in the direct or indirect ownership of, or control or direction
over assets of the Company as a result of which a person, or group of persons
acting jointly or in concert within the meaning of the Securities Act (Ontario),
acquires or is in a position to exercise effective control or direction over
more than 50% of the assets (measured by fair market value) of the Company.

 

Termination by the Company With Notice

The Company may terminate your employment without notice, for any reason, by
providing you with the greater of: (a) three weeks' notice if you are terminated
in the first year of employment, plus an additional three weeks of notice for
every completed year thereafter, to a maximum of 12 weeks (e.g. 2 years of
service would result in 6 weeks of base salary; 3 years' of service would result
in 9 weeks of base salary); or (b) your minimum entitlement to notice, pay in
lieu of notice and severance, if applicable, or any other entitlement as
required under the ESA.

 

For certainty, such notice may be provided as working notice or pay in lieu of
notice, or a combination thereof, at the Company's sole discretion.  In either
case of (a) or (b) in this Section, benefits shall be continued for the minimum
period required under the ESA.  For certainty, any such payments contemplated in
this Section shall be inclusive of the notice required by the ESA and/or pay in
lieu of such notice, or severance pay (if any) owing under the ESA.

 

You agree that such notice is reasonable and that no further notice or other
payments or compensation or entitlements are owing to you under contract,
statute or common law.  In no circumstance will you receive less than any
amounts or other benefits or entitlements owing to you under the ESA.

EMPLOYEE INITIALS /s/. Donald Brown

 

--------------------------------------------------------------------------------

 



Release of Claims

You further agree that any payment or other benefit or entitlement that the
Company's provides to you under the "Termination by the Company With Notice"
provision that is greater than your entitlements under the ESA shall be provided
in exchange for you executing a release within five days of the termination date
in the form attached as Schedule "D".  If you do not wish to sign the release
you shall be provided with your minimum entitlements under the ESA as set out
above and this shall be your maximum entitlement under the ESA, contract or
common law.

Compliance with Ontario Legislation

Nothing in this Agreement is intended to conflict with the ESA.  In the event of
a conflict between any provision or language in this Agreement and the ESA, such
ESA shall govern.

 

You agree that you have received a copy of the ESA Poster v. 6. 

 

The Company provides accommodations for employees with disabilities. If you
require a specific accommodation because of a disability or medical need, please
contact Carmen Diges, General Counsel at 647.258.0395 or by e-mail at
cdiges@mcewenmining.com before your start date so that, subject to measures
constituting undue hardship, the appropriate accommodations can be in place
before you begin work.

Severability

If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.

Entire Agreement

This Agreement, inclusive of the Schedules, supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to the
your employment with the Company. 

Governing Law

This Agreement is governed by the laws of the Province of Ontario and the
Employee agrees to the non-exclusive jurisdiction of the courts of the Province
of Ontario in relation to this Agreement.

Currency

Unless otherwise specified, all currency in this Agreement shall be in CAD.

 



EMPLOYEE INITIALS /s/. Donald Brown

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

Confidentiality and Intellectual Property

As highlighted in the offer letter, attached, this Agreement is conditional upon
you agreeing to and abiding by the “Confidentiality and Intellectual Property
Information Agreement” attached hereto as Schedule “C.”  

Legal Advice

If you are uncertain about the contents this Agreement, you should seek
independent legal advice.

 





--------------------------------------------------------------------------------

 



SCHEDULE "B"

 

SERVICES

 

Title: Senior Vice President, Projects

 

Reporting Structure: Reports to President

 

Direct Reports: All Operational Mine General Managers and Explorations
Department

 

Key Role and Responsibilities:

 

"



Work closely with Operations and Exploration in identifying opportunities to
enhance the value of the Company and will be expected to manage the due
diligence for strategic and/or large complex domestic / international mining
projects. 

"



Manage Expansionary and large Stay-in-Business mining projects through all
stages of the project life cycle from initiation through to project close-out.

"



Manage and/or contribute to technical mining due diligence studies, when
required.

"



Ensure the consistent interpretation and application of the mining project
management methodology.

"



Develop a project prioritization model for the portfolio of mining projects.

"



Provide control and visibility over all mining projects within the organization.

"



Support the development of expansionary and mining project management, planning
and controls.

"



Coordinate peer reviews and stage gate reviews.

"



Generate and maintain database updating cost estimates for mining projects in
coordination with the Finance Department.

"



Participate in technical and economic evaluations of new mining business
opportunities.

"



Set-up of project cross-functional teams for all phases of the mining projects
within the Corporations project portfolio.

"



Elaborate and control key mining project deliverables through use of KPIs,
scorecards, dashboards and similar tools.

"



Report to Executive Management mining project status, trends and quickly
identify deviations and propose corrections.

 

 

ANNUAL OBJECTIVES

 

 

 

 

APPROVED BONUS SCHEDULE AND KPI’S

 

Bonus:

"



50% of base salary or higher in the discretion of the Board of Directors of the
Company.  Amount of bonus is based on achievement of your KPIs and the
achievement on a firmwide basis of KPIs or goals established annually for the
Company.  These will be measured by means of a performance review and any bonus
recommendation will be made by the President and/or CEO to the Board of
Directors for their consideration.





 

--------------------------------------------------------------------------------

 



KPI’s:

"



Complete a more economic PEA on Los Azules than previous versions

"



Within 18 months of Effective Date, complete a pre-feasibility study or
feasibility study on Los Azules

"



Monitor ongoing drill programs

"



Establish a working team for the project and prepare annual Budgets for the
project

"



Foster good and working relationships with local, provincial and federal
government

"



Assist in a strategy to monetise, JV or partner the project within 2 years

"



Assist in evaluating and improving both El Gallo 2 and Gold Bar studies and
operations

 

 

 

 

 

 

 

EMPLOYEE INITIALS  /s/. Donald Brown

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE "C"

 

Employee Covenants

Confidentiality and Intellectual Property Agreement

 

In consideration of employment with McEwen Mining Inc. (the “Company”), Donald
Brown (the “Employee”) and for other payments and benefits provided, the
sufficiency of which is acknowledged by the Employee, the Employee agrees and
covenants as follows:

 

1.



Employment with the Company will give the Employee access to intellectual and
confidential information belonging to the Company, its customers, its suppliers
and others (the confidential information is collectively referred to in this
Agreement as “Confidential Information”). Confidential Information includes
records, data, materials and information and copies thereof and all information
relating to any properties, procedures, suppliers, services, personnel, policies
and practice, cost and expense structure, business, prospects and
business/organizational opportunities and plans of the Company and all financial
information and other information or disclosure relating to the business and
affairs of the Company. Confidential Information does not include information
that at the time it was received was in the public domain, was disclosed to the
Employee through no fault of the Employee, was legitimately known to Employee
prior to disclosure, or is required by law to be disclosed. 

 

2.



The Employee covenants and agrees that the Company shall solely and exclusively
own all right, title and interest in, and to, all "Intellectual Property", which
is defined as follows: all intellectual and industrial property and rights
therein, whether or not registered or registrable, and all registrations,
applications, divisional, extensions, and reissues therefor, including without
limitation all works in which copyright subsists or may subsist, derivative
works, computer software, moral rights, designs, industrial designs,
Confidential Information, as defined above, trademarks and trade names including
all goodwill associated therewith, patents, discoveries, improvements,
inventions and integrated circuit topographies, specifically developed, created,
produced or contributed to by the Employee at any time, pursuant to this
Agreement.  The Employee hereby assigns all Intellectual Property to the
Company. The Employee further agrees to sign and deliver to the Company all
documents the Company may reasonably require to confirm or evidence such
assignment and the Company’s ownership of the Intellectual Property, when and as
requested by the Company. The Employee agrees to waive, and hereby waives, any
and all moral rights or rights of a similar nature which the Employee has or in
the future may have (including in Intellectual Property which may come into
existence after the date of this Agreement) in each jurisdiction throughout the
world, to the extent that such rights may be waived in each respective
jurisdiction.  The Employee further agrees to sign and deliver to the Company
all documents the Company may reasonably require to confirm or evidence such
waiver of the moral rights, when and as requested by the Company.  For clarity,
the Employee acknowledges that the Company and its affiliates and licensees have
the unlimited right to use (or not to use) the Intellectual Property and all
elements thereof, including the right to edit, change, distort, transpose and
otherwise modify the Intellectual Property in any manner and to use the
Intellectual Property in association with any and all goods, services, products
and institutions and the Employee shall waive and hereby waives any right to
receive authorship or ownership credit in connection with any use of the
Intellectual Property or elements thereof.

 



 

--------------------------------------------------------------------------------

 



3.



The Employee shall, during and after employment, keep all Confidential
Information and Proprietary Property confidential and shall not use any of it
except for the purpose of carrying out authorized activities on behalf of the
Company.

 

4.



The Employee covenants and agrees not to make any unauthorized use whatsoever of
or to bring onto the Company’s premises for the purpose of making any
unauthorized use whatsoever of any trade secrets, confidential information or
intellectual property of any third party, including without limitation any
trade-marks or copyrighted materials, during the course of employment. The
Employee agrees and represents that employment and the execution of this
Agreement do not and will not breach any agreement to which the Employee is
currently a party or which currently applies to the Employee.

 

5.



The Employee agrees that the Employee will, if requested from time to time by
the Company, execute such further reasonable agreements as to confidentiality
and intellectual property rights as the Company’s customers or suppliers
reasonably required to protect Confidential Information or Intellectual
Property. 

 

6.



Regardless of any changes in position, salary or otherwise, including, without
limitation, termination of the Engagement, unless otherwise stipulated pursuant
to the terms hereof, the Employee will continue to be subject to each of the
terms and conditions of this Agreement and any other(s) executed pursuant to the
preceding paragraph.

 

7.



The Employee acknowledges that the services provided by the Employee to the
Company are unique. The Employee further agrees that irreparable harm will be
suffered by the Company in the event of the Employee’s breach or threatened
breach of any of their obligations under this Agreement, and that the Company
will be entitled to seek, in addition to any other rights and remedies that it
may have at law or equity, a temporary or permanent injunction restraining the
Employee from engaging in or continuing any such breach hereof. Any claims
asserted by the Employee against the Company shall not constitute a defence in
any injunction action, application or motion brought against the Employee by the
Company.

8.



This Agreement is governed by the laws of the Province of Ontario and the
Employee agrees to the non-exclusive jurisdiction of the courts of the Province
of Ontario in relation to this Agreement.

 

9.



If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.

 

 

IN WITNESS WHEREOF the Company has caused this Agreement to be executed as of
the _8th_ day of _August_____, 2016_.

 



SIGNED, SEALED AND DELIVERED

 

)

 

 

In the presence of:

 

)

 

/s/. Donald Brown

 

 

)

 

Donald Brown

 

 

)

 

 

Witness

 

)

 

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE "D"

 

FULL AND FINAL RELEASE

WHEREAS the employment of [Employee] (the "Releasor") with McEwen Mining Inc.
(the "Company") terminated without cause effective on [Date];

AND WHEREAS in exchange for the payments set out in the Releasor's Employment
Agreement, which are greater than their entitlements under Ontario's Employment
Standards Act, 2000, which is good and valuable consideration (the "Terms of
Settlement") and which shall settle all claims which the Releasor may have by
reason of the aforesaid termination, or employment with the Company;

NOW THEREFORE WITNESSETH that in consideration of the Terms of Settlement, the
Releasor hereby releases and forever discharges the Company and its parent,
subsidiary, successor, predecessor, affiliated, associated and related
corporations and any and all of their past, present or future respective
directors, officers, employees, shareholders and agents (hereinafter
collectively referred to as the "Releasees") from any and all actions, causes of
action, claims and demands whatsoever and, without limiting the generality
thereof, all actions, causes of action, claims and demands arising from the
employment of the Releasor with the Releasees or the termination of the said
employment, including any claims pursuant to the employment agreement between
the Releasor and the Company dated [INSERT DATE], the Human Rights Code
(Ontario) and the Employment Standards Act, 2000 (Ontario) and specifically
including claims for reinstatement, salary, wages, bonus, commissions, stock
options, vacation pay, holiday pay, overtime pay, termination pay, severance
pay, compensation in lieu of notice and claims under any applicable benefit
plans.

NOW THEREFORE WITNESSETH that the Releasor agrees that Releasor is aware of
their rights under the Human Rights Code (Ontario), and confirms that Releasor
is not asserting such rights or advancing a human rights complaint.

FOR THE SAID CONSIDERATION, the Releasor further agrees not to make any claim or
take any proceedings against any other individual, partnership, association,
trust, unincorporated organization or corporation with respect to any matters
which may have arisen between the Releasor and the Releasees or any one of them
or in which any claim could arise against the Releasees or any one of them for
contribution or indemnity or other relief over.

AND FURTHERMORE, for the aforesaid consideration, the Releasor hereby agrees to
indemnify and save harmless the Releasees from any and all claims or demands
under the Income Tax Act (Canada), the Income Tax Act (Ontario), the Canada
Pension Plan, the Employment Insurance Act (Canada), including any regulations
made thereunder, and any other statute or regulations, for or in respect of any
failure on the part of the Releasees to withhold income tax, Canada Pension Plan
contributions, employment insurance premiums or benefit overpayments or any
other tax, premium, payment or levy from all or any part of the said
consideration and any interest or penalties relating thereto and any costs or
expenses incurred in defending such claims or demands.

NOTWITHSTANDING THE FOREGOING, this Release shall not apply to any actions,
causes of action, claims and demands which the Releasor may have relating to the
failure or the refusal of the Releasees to comply with the Terms of Settlement



 

--------------------------------------------------------------------------------

 



AND FOR THE SAID CONSIDERATION, the Releasor further agrees not comment in any
adverse fashion on the Releasees.  Without limiting the foregoing, the Releasor
agrees not to make any adverse comments about the manner in which the Company or
its directors, officers, agents and employees treated the Releasor during the
course of Releasor's employment or the manner in which the Releasor was treated
following the cessation of Releasor's employment.  Any breach of this provision
or confidentiality as set out in these Terms of Settlement will be considered a
breach of the Terms of Settlement.

AND FOR THE SAID CONSIDERATION, the Releasor further agrees not to disclose the
Terms of Settlement except to legal counsel, financial advisor, immediate family
or as required by law.

AND THE RELEASOR HEREBY DECLARES that Releasor has had reasonable opportunity to
obtain independent legal advice with respect to the Terms of Settlement as well
as this document and Releasor fully understands them. The Releasor hereby
voluntarily accepts the said terms for the purpose of making full and final
compromise, adjustment and settlement of all claims as aforesaid.

AND THE RELEASOR UNDERSTANDS AND AGREES that the Terms of Settlement do not
constitute any admission of liability by the Releasees.

THIS RELEASE AND INDEMNITY shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein.

THIS RELEASE AND INDEMNITY shall enure to the benefit of and be binding upon the
undersigned and the Releasees and their respective heirs, executors,
administrators, legal personal representatives, successors and assigns.

IN WITNESS WHEREOF the Releasor has executed this document at ______________ on
the _____ day of , 201• and set their hand and seal thereto.

SIGNED, SEALED AND DELIVERED

 

)

 

 

In the presence of:

 

)

 

 

 

 

)

 

[Insert Employee Name]

 

 

)

 

 

Witness

 

)

 

 

 

 

--------------------------------------------------------------------------------